Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. The applicant argues that 
a) Vaid does not teach a camera comprises a splitter (Remarks, pg.6).
 b) Vaid does not teach a raw image signal being received from the image sensor… nor the raw image signal being provided to an integrated processor and an output interface. (Remarks, pg.6).

Examiner’s response
a) The examiner disagrees. The vision system of Vaid comprises a camera and the camera in turn comprises a CMOS imaging array (Vaid, Claim 1).  The vision system also comprises a repeater element which in turn comprises a deserializer as well as a first and a second serializers (see Claim 1).   Therefore, the argument that Vaid does not teach a camera comprising a splitter, is unpersuasive.
b) Again, the examiner disagrees. A sensor may generally refer to as a camera, an image sensor, a light sensor, other sensors, or the like. For example, a sensor may include a lens, a color filter array, a pixel sensor array, and/or other hardware which may collect, filter, and detect lighting information. The lighting information may be passed to a camera controller (e.g., for processing and reconstruction of the raw image data by an image signal processor).   
 It is well known in the art that the image sensor generates a large amount of raw image data. The raw image data is then processed (e.g., compressed) for better or easier storage or processing. That is, before it is received at the processor, the sensor-generated data is raw, unprocessed image data.  In this case, the raw image data/signal is/are received from the image sensor (from the CMOS imaging array). The image sensor captures images and transmits the raw, unprocessed signal to the processor or other devices. Therefore, argument that Vaid does not teach a raw image signal being received from the image sensor is unpersuasive.


Claims 1-2, 4-12 and 14-15 are again rejected under 35 U.S.C. 103 as being unpatentable over Vaid et al., US 2021/0160453 A1 in view Sun, US 2018/0091866. 

Considering claim 1,  a camera device (vehicular vision system) for use in a vehicle as an integral part of a sensor system for driver assistance systems and automated driving (vehicular vision system that provides camera outputs to receivers, title), comprising an image sensor (CMOS camera, Figs.1 and 2), 
an integrated processor (a control or electronic control unit (ECU) or processor 18; para. [0012]), and
 an output interface (LVDS out 45-47, Figs. 3 and 4), 
wherein the camera device (vehicular vision system) comprises a splitter (voltage differential Signaling (LVDS) splitter 4, Figs.4-5) which reads in raw image signals from the image sensor (CMOS camera, Figs.1 and 2) and then provides this data to both the integrated processor (FPGA 37, Fig. 4) and to the output interface for transmission to an external processor (the processor 18, [0012]; the vision system 12 includes a control or electronic control unit (ECU) or processor 18 that is operable to process image data captured by the camera or camera and may detect objects or the like…[0012]). 
wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the output interface (Serializers 1-3, 42-44, Figs.4-5, which in turn output the serialized data the LVDS out units 45-47);
Vaid teaches the integrated processor (processor 18;  the vehicle cameras 14a-d capture images proximate the vehicle and the processor 18 is operable to process the image data captured by the cameras and may detect objects and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle. See para. [0012]).

Vaid does not specifically disclose reading “in raw image signals from the image sensor.” However, the examiner takes Official Notice in that it is notorious well known in the art that image sensors generate raw image data from the captured image. (See also the teaching reference used here, Sun, at least on ¶¶ 0061,63,65,75-80).The raw image data, by definition, is unprocessed and may later be compressed for storage purposes or for further processing purposes at the memory device or a microprocessor, respectively. Thus, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method of reading in raw image signals from the image sensor, in order to provide the data to both the integrated processor and other devices such as the serializer (which converts the raw image signals into serial signals) and the output interface. 

 Vaid does not explicitly disclose first object data regarding a first object…and present in the raw image signals by processing the raw image signals provided. However, determining object data and capturing as well as transmitting raw images would be obvious to the skilled in the art. 
In that regard, and in the same field of endeavor, Sun teaches a communication device 400 (Fig.4) comprising camera 4, object data preparation 408 and network interfaces 402-1 and 402-2; the raw image data being representative of video image captured by a capture unit 406 ([0056] and 0061; Fig.4). Sun further discloses transmitting object data through parallel network interface, a first communication device coupled to a second communication device by way of the network interface, prepares object data in accordance with a data partitioning protocol for transmission (Abstract), a partitioning scheme by the communication device to partition raw video into data streams ([0006] and [0008]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Vaid by providing the object data prepared and generated in accordance with a data partitioning protocol for transmission and the raw image data being representative of video image captured by a capture unit as taught by Sun, for the purpose of accurately detecting the desired first second object data and processing the image accordingly.
 	
As to claim 4, (Currently Amended) The camera device according to claim 1, wherein the serializer is integrated into the splitter (Serializers 1-3, 42-44, Figs.4-5)

In regards to claim 5. (Currently Amended) The camera device according to claim 1, wherein the external output interface is designed in such a manner that the raw image signals are output as LVDS (LVDS out 45-47, Figs. 3 and 4 ).

As to claim 6,  (Original) The camera device according to claim 1, wherein the integrated processor transfers control commands for controlling the image sensor with an I²C data bus directly to the image sensor (Vaid disclose I²C data bus; para. [0020]).  

In regards to claim 7, Vaid does not specifically disclose conditioning the raw image data, wherein the splitter is designed to condition the raw image signals and to transmit conditioned raw image signals to the integrated processor. However, it is well known in the art to condition image or video signals so that when the signals are presented on the display device the signals are displayable and are placed according to the viewer/user is able to view them or wants them to be presented. 

As to claim 8, (Original) The camera device according to claim 7, wherein the splitter is designed to transmit native raw image signals to the output interface and/or the serializer (LVDS) splitter 4, Figs.4-5).

As to claim 9, (Original) The camera device according to claim 7, wherein the integrated processor transmits control commands for controlling the image sensor with an I²C data bus to the splitter, and the splitter is designed to adjust these control commands and to transmit the adjusted control commands to the image sensor with an I²C data bus (I²C data bus; para. [0020]).  

Considering claim 10, the claimed a sensor system for driver assistance systems and automated driving of a vehicle (vehicular vision system; vehicle comprising cameras 14a-14d, Fig.1), comprising: 
a camera device (vehicular vision system) having an image sensor(CMOS camera), an integrated processor (the vision system includes a control or electronic control unit (ECU) or processor 18; para. [0012]); and an output interface LVDS out 45-47, Figs. 3 and 4), 
an external processor external from the camera device (microcontroller 41,Figs. 3 and 4); 
wherein the camera device (vehicular vision system) further includes a splitter (LVDS splitter 4, Figs.4-5) …and then provides this data to both the integrated processor (the vision system which includes a controller/electronic control unit (ECU)/processor 18; para. [0012]; the camera outputting unprocessed, raw image data) and to the output interface for transmission to the external processor (LVDS splitter 4, Figs.4-5); and  
wherein the splitter (LVDS splitter 4, Figs.4-5; [0014]) transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the output interface (Serializers 1-3, 42-44, Figs.4-5, which in turn output the serialized data the LVDS out units 45-47).

Regarding the claimed reading in raw image signals from the image sensor, Vaid does not explicitly teach raw image signals from the image sensor. However, as shown above in claim 1, the examiner takes Official Notice in that it is notorious well known in the art that image sensors produce raw image data from the captured image. The raw image data is, by definition, unprocessed (thus raw) and may later be compressed for storage purposes or for further processing purposes at a microprocessor or some other logic.  Therefore, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of reading in raw image signals from the image sensor in order to provide the data to both the integrated processor and other devices such as the serializer which converts the raw image signals into serial signals and provide the signals to the output interface as well. 

Lastly, while Vaid teaches cameras 14a-d capture images exterior of the vehicle and processor 18 (the integrated processor) is operable to process image data captured by the cameras and may detect objects and/or provide displayed images at a display device 16 for viewing by the driver of the vehicle (para. [0012]), Vaid does not explicitly disclose  first object data regarding a first object proximate to the vehicle and present in the raw image signals by processing the raw image signals provided. 
Nevertheless, determining object data and capturing and transmitting raw image  (as shown above) would be obvious to those with ordinary skill in the art. 
In that regard, and in the same field of endeavor, Sun teaches a communication device 400 (Fig.4) comprising camera 4, object data preparation 408 and network interfaces 402-1 and 402-2; the raw image data being representative of video image captured by a capture unit 406 ([0056],[0063], [0065] and [0075]-[0080]; Fig.4). Sun further discloses transmitting object data through parallel network interface, a first communication device coupled to a second communication device by way of the network interface, prepares object data in accordance with a data partitioning protocol for transmission (Abstract), a partitioning scheme by the communication device to partition raw video into data streams ([0006] and [0008]).
 It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Vaid by providing the object data prepared and generated in accordance with a data partitioning protocol for transmission and the raw image data being representative of video image captured by a capture unit as taught by Sun, for the purpose of accurately detecting the object data and processing the image accordingly.
 
As to claim 11, see the rejection of claim 10 above (determining first object).

As to claim 14, (Currently Amended) The sensor system according to claim 10[[13]], wherein the serializer is integrated into the splitter (Serializers 1-3, 42-44, Figs.4-5).

As to claim 15,  (Original) The sensor system according to claim 10, further comprising at least one separate camera device without a splitter and without an external output interface (camera (1) Figs.2 and 3).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaid et al., US 20210160453 A1 in view Sun, US 20180091866 further in view of Binder, US 20130201316 A1  (US 20210385276 A1).
Vaid and Sun as modified above do not specifically disclose “wherein the image sensor outputs the raw image signals with a point-to-point connection, the integrated processor reads in raw data with a point-to-point connection, and the splitter is a point-to-point connection splitter in the data path between the image sensor and the integrated processor.” However, such a method of connection would be obvious to the skilled in the art. In the same field of art, Binder discloses server-based control method and apparatus. Specifically, Binder teaches that “the first bus or the second bus (or both) may each be based on a multi-drop, a daisy-chain topology, or a point-to-point connection, use half-duplex or full-duplex, and may employ a master/slave scheme.  The first bus or the second bus (or both) may each be a wired-based, point-to-point, and bit-serial bus, where a timing, clocking or strobing signal is carried over dedicated wires, or using a self-clocking scheme.  Each of the buses (or both) may use a fiber-optic cable as the bus medium, and the adapter may comprise a fiber-optic connector for connecting to the fiber-optic cable.”(¶ [0119]; emphasis added). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention, to modify the references Vaid/Sun by incorporating the point-to-point connection as taught by Binder, such being typical considerations of the skilled artisan, for the purpose of enhancing the efficiency of the connection from one device to another.  

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. discloses on US 2016/0381338 (paragraph [0018], the image sensor 102 can generate a large amount of raw image data, which may overwhelm the camera system 100 in real time. Thus, in order to accommodate for the limited processing and storage capability of the camera system 100, the ISP 103 may need to compress the raw image data before storing the compressed image data into the storage medium 104 (e.g. a memory card). See also paragraphs 0023-32 and 0038-46.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
July 6, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422